ORDER
PER CURIAM.
Defendant, Gerald Williams, appeals from the judgment of the trial court, entered after a jury trial, awarding plaintiff, Anthony Calvin, $17,500 for bodily injuries sustained in a car accident. We have reviewed the record on appeal and find the evidence in support of the jury verdict is not insufficient. No error of law appears. An extended opinion would have no prece-dential value. The parties however, have been furnished with a memorandum for their use only, setting forth the reasons for this order.
Plaintiffs motion for damages for frivolous appeal pursuant to Rule 84.19 is denied. The judgment of the trial court is affirmed. Rule 84.16(b)